OFFiCE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                                  AUSTIN




Iionorablc lkcver B. Baker, Chalrmm
State 3card of Control
Aust la, !ibas           See V-206 for         change in fact       situation.
Dear sir:




      French Embassy bulldlng       and all   proportlaa   there-
      in.”
           Section 2 contains       a Gescrlptlon    of the property        to
be ,pwchased   under said Bill.
                                                                ,
    .
.                                                                                  SW
        Houorabla     &aver   E. Baker, page 2
                                                                               I
                                                                          ::




                      Section 3 provides:
                .*
                      “Said building  1s hereby set aside for the
                uses and purposes of the Dnughters of the Republic
                of Texas, and the said Daughters of the Republic
                of Texas be ar.d the sme are hereby authorized to
                tske full chavCc of sold bulldlrz   cud use of the
        :. ,    sibm as they   my see proper.   YLe property of the
                sold French I2abassg shsll be the proyertg of the
                State, and the.tltle   of said pmperty   shall re-
                naln in ,.the custody of eho Board of Control.”
                    You ask uhethor the appPoprlatlon   of the balance of
        the Texas Centeimlal Co~lsslon     fund Is authorized.     In our
        Opinion PO. O-5522, addressed to the Hocoroble Harley Sadler,
        a copy of uhlch 1s enclosed herewith, vs passed on the author-
        ity of the Ioglslature    to now appropPlate the balance in this
        fund for the purpose of purchasing the Esbassy.        It 1s the
        opinion   of this departcent that tho npproprlatloa     la authorized,
        provided that a release is obtained fzon the ‘proper Federal
        authority   before said fund la disbursed..    .’

                      You ask also:
                     “‘Hhnt agency is authorized to negotiate for
                the purohase of the old French ikbassq, and on
                what terms?”

                    By Article    XVI, Eoctlon 39, ,of. the Constltutlon        of
        Texas, the Lsglslotuiie      1s given the authority and 1s charged
        with the duty of preserving conorinls of the hlstory               of Texas.
        The latent of the Legislature         is nest clearly    expressed In
        Eiouse Bill   110. 728 --.to   effect   the purchaoe of the Esbaasg,
        which is latlmtely       connected vita the early history of TQXCS.
        There .is some question,      however, uhethqr the Legislature         pro-
        vided for the apDvopvlste sEchanlsn to effectuate              its pwpose.
        IJo ludlvldual    or agency is directed      to negotiate    for the pur-
        chc.so in this bill.
                       The ccuons of statutory   construction    have been ex-
         pressed     varloucly  in these term:
           .            “tThst which Is lsrclied la a statute    1s as
                 much a part of It as vhkt is expressed, 1 1s a
                 settled   rule of constructlou.   . . . Uhen a stat-
                 UtQ commands or grants anything;,     it lmplledly au-
               .’thorizes whatever is necessary for executing       its
I



    T             Bonorable   WeaVQr   R, -Asker, pogo 3
                                                                          *



                         commands or vhatevcr lo indispcnccble.to       ~the en-
                   .’    Joycent or exercloe  oft the grant.  ,..:?   ‘.39,Tex.
            . .
                         hr.   176, sot. 93.            ,~
                                 ?!hus l.t is settled that a statute bill be
                         conotruod vlth reference       to its intended scope,
                         its Secercl purpose, and the ends or objectives
                         so@&      to be obtained.    Every provislon,   clause
                         or word of an act will be construed u:th refer-
                         ence to Its leading idea or general purpose, and
              .          Fl;r$$t,     so far as possible,    into harmony there-
                               .    39 Tex. Jur., 216, SQC. 116.
                               ‘9. statute or provlsloa   should not be given
                         a construction    rendering it. fruitless,    futile,
                         meaningless,    purposeless,  or ucoless,   when the
        .
                         lanzwge    can be othervise   cowtrued.     The reason
                         of tha rule,    is that the Legislature    is not to
                         be credited    with doing or intending a foolish-         .,   ‘,
                         useless or vain thing . . . . ’ 39 Tear. Jur . 225,
                    1~   seci 11.9.
                                HOUSQ  Bill Bo. 7% give3 the Da@ters-     of the RQ-
                  public authoriGy to ta!os full      char&o of said bulldlng and to
                  use SCEE ns they may see fit.        We nro advised that, although
                  the u;loxpcndcd     balance of the Terns Ccntcnnlol  Commlcslon
                  fund is only approximately      $24,000, the purchase price of tha
                  mbassy vi11 bti substantially       in oxccsc of that sum, or ap-
                  pl’OXfl’2tQlY    $37,000. The difference    of some$13,000 will be
                  raised by the Daughters of the Republic by private subscrlp-
                  dilon.                                      ’
                            Under all of these cIrcumstancea,  all of which must
                have been vell knovn to it, It is only logical     to assume that
                the kglslature     intended for the DauChtors of the Republic to
               negotiate    for the purchase of the property ‘described. in House
              ” Blu NO. 7%.

                            AS ue have pointed out 1.a Opinion No. O-6522, the
                  money in the Texas Centennial Commission fund cannot be re-
                  leased to the Daughters of the Republic,   for to do 30 voulcl
                  violate Article III, Section 51, of the Constitution.
                              Hovever , v!zen :;:crc is tendered to the Board of Con-
                   trol :a good end sufficient     deed conveying fee simple tit&   la
                  this property   to the 3tate of Texas, you vii1 be authorized       to         I
                  8CC42,'; thQ 88lW for the State.      Thereupon you will be cuthor-        I
                   lzed to request that the Comptroller       Issue E warrant for the
                                   .
                                             .
Honorable    Weaver H, IXker,. page 4

                                                                                  .



payment out of the Treasury to the owners of said property,
of the balance of sald fund, provided,   of COLUSC, that          the

actual purchozz price of said pmipertg is      least equal to
                                                  ct

that balance.  The Comptroller vi11 be authorized    to issue
said warrant, and the Treasurer wJ.11 be authorized to pay
same, provided the release referred   to above has been ob-
tained.
             This procedure will    effectuate   the provisloas         of
House Bill    No. $33, that:                                                          .
             “The property of said French Dziiassg shall
       bs the property of the State, aad the title   of
     . said p;?opo?ty shall renoia in the custody of the
       Board of Control. ”
.~’ .
            Your last quest1oa is:
          “is the authorlzatioa to the Daughter8 of the
     Republic of Texas %o take full c%rge of said build-
     1~ valid?’
             ThlS sane question arose with rcfcronce   to the pw-
 chase and custody of the Alt-ao. Acts 29th Leglalature,     Chap-
 ter 7, Fzovfdod for the purchase of the Alamo by ,the State,
land delivery   of the property “to .the custody and care of the
 Daughters of the Republic of Texas.”      The Sugrenc Court, la ”           ..
 passi%   upon the validity   of such provision  in the case of
 Codleg v. Caughters of the Republic,     156 S.W. 197, 200, said:’
              “The potter of the Legislature      of this state,.’
       with refercace    to the PPopcrty in question,       is
       not limited by sag >mvision        of the Constitution;     .
       therefore,   it haa in genepal ‘the saze rL$lts and
       powme la respect to property as an irdivldual.                -..
       It zzay acquire property, zeal CT personal,         by con-
       veyance, will,    or othervise, and hold or dlspose
.      of the sane or apply it to any purpose, public or
       private,   as it .soes fit.     The power of the state
    ‘. in respect to its property rights Is vost.ed in the
       Legislature,    and the Loglslature     alone can exercise      ‘.
       the power necessary to the enjoyment and protection
       of those rights,      by the enactment of statutes for
       that purposo.      . . , Tine state has, in Deneral, the
       snm power to contract as a corporation           or an in-
       dividual. ’ 36 Cyc. pp. 869, 871.
        .
                                                                                   803

.
    .       .
                                               7




        ‘Eon&able       We&vor B. Baker, page 5


                        %e ~23 o: opiaioa that tke &ate, acting
                 by its ‘Leni313two,    had t&c? wthority to acquire
                 title   to &a Ale~o property cad to place that’
                 prosertg   In the custody of the $orporation,  the
                 Da$&tars of the Rep&UC.         ...

                         Of like import 1s I;iw v, Sbcppard, 257 k..tI. (2d)
            682, ermr     refasod, which concorned the purchase of ~thc Big
            Bend !?atl,.saal pazk by tke State and delivery  thereof to the
            Federal Govermeut .
                      .Ve are,‘thersforo;     of the opiaioa that the p~ovl-
            sioa authorieitq    the Dx;lgitcrq of .tho Rcpubllc tq take iti1
            cb3rge of the abassg      is a valid oae.
                        ,&Wing   that we. havo answered your iaquiriea    fully,
            we are